Title: To John Adams from James Searle, 11 May 1789
From: Searle, James
To: Adams, John


          
            Dear Sir
            Philadelphia 11th. May. 1789.
          
          I persuade myself that even surrounded as you are with the Plaudits of a gratefull & Sensible Country, you will not be displeased to receive the heartfelt expressions of respect and esteem of an old friend, of one who has never ceased to love and admire you from the time he first saw you in Europe in the Service of his Country.
          I am my dear Sir now happily settled in business in this City in the Madeira line, and I am confident it will give you pleasure to hear that I am doing as well as my heart coud wish, and that I feel myself as independent as an honest man can be, or ought to be.
          I had determined to have gone to New York soon after your arrival there purely to have paid my respectfull compliments to you, but I have postponed it for the present, because as I said above I feel myself perfectly independent, and I was fearfull that if I went to New York at the time the Streets of that City were Crouded with Office Hunters, I might peradventure be reckoned one among them, which woud hurt my honest feelings, So I concluded to pay my tribute of respect by letter, which upon principles of public Oeconomy I also

think, best, as by doing it in Person it might perhaps Cost one Dinner & some Wine.—
          I am with every Sentiment of respect & Veneration / Dear Sir / Your most obliged and most faithfull / friend & Servant
          
            James Searle
          
        